UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:1/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJanuary 31, 2014(Unaudited) DWS Global Equity Fund Shares Value ($) Common Stocks 93.2% Belgium 2.0% Anheuser-Busch InBev NV(Cost $822,426) Canada 5.8% Agnico Eagle Mines Ltd. Brookfield Asset Management, Inc. "A" (a) Canadian Oil Sands Ltd. Canadian Pacific Railway Ltd. (Cost $2,869,355) Denmark 0.5% William Demant Holding AS*(Cost $295,940) France 2.8% Edenred LVMH Moet Hennessy Louis Vuitton SA Pernod Ricard SA (Cost $1,502,354) Germany 3.1% BASF SE Fresenius Medical Care AG & Co. KGaA (Cost $1,414,179) Hong Kong 1.0% SA SA International Holdings Ltd.(Cost $576,343) India 1.2% ICICI Bank Ltd. (ADR)(Cost $613,241) Indonesia 0.9% PT Indofood CBP Sukses Makmur Tbk(Cost $617,668) Ireland 5.1% Accenture PLC "A" (b) Alkermes PLC* (c) Eaton Corp. PLC (b) Experian PLC Shire PLC (Cost $2,310,620) Italy 3.8% Prada SpA Sorin SpA* Unipol Gruppo Finanziario SpA World Duty Free SpA* (Cost $1,744,486) Luxembourg 1.3% Eurofins Scientific(Cost $607,120) Malaysia 0.8% IHH Healthcare Bhd.*(Cost $522,144) Netherlands 1.1% ASML Holding NV(Cost $295,431) Norway 1.7% DNO International ASA* Norsk Hydro ASA (Cost $653,778) Philippines 2.1% Metropolitan Bank & Trust Co. Puregold Price Club, Inc. (Cost $1,316,019) Spain 1.1% Atresmedia Corp. de Medios de Comunicaion SA*(Cost $453,388) Sweden 4.2% Atlas Copco AB "A" Svenska Cellulosa AB "B" Swedish Match AB Telefonaktiebolaget LM Ericsson "B" (Cost $1,979,630) Switzerland 3.5% DKSH Holding AG Nestle SA (Registered) Novartis AG (Registered) Pentair Ltd. (Registered) (b) (Cost $1,200,894) Taiwan 0.7% Ginko International Co., Ltd.(Cost $390,632) United Kingdom 5.8% Aberdeen Asset Management PLC Aon PLC (b) Aveva Group PLC British American Tobacco PLC Halma PLC Intertek Group PLC (Cost $3,206,757) United States 44.7% Actavis PLC* ADT Corp. (a) Aegerion Pharmaceuticals, Inc.* (a) Allergan, Inc. Alliance Data Systems Corp.* (a) Amgen, Inc. Amphenol Corp. "A" Bank of America Corp. Beam, Inc. Bristol-Myers Squibb Co. CBRE Group, Inc. "A"* Cerner Corp.* ChannelAdvisor Corp.* Colfax Corp.* Cynosure, Inc. "A"* Danaher Corp. DIRECTV* Express Scripts Holding Co.* Exxon Mobil Corp. Fastenal Co. (a) Google, Inc. "A"* JPMorgan Chase & Co. L Brands, Inc. Las Vegas Sands Corp. MasterCard, Inc. "A" McDonald's Corp. National Oilwell Varco, Inc. Noble Energy, Inc. NPS Pharmaceuticals, Inc.* Pall Corp. Praxair, Inc. Precision Castparts Corp. Rice Energy, Inc.* Schlumberger Ltd. Trimble Navigation Ltd.* United Technologies Corp. (Cost $21,498,731) Total Common Stocks (Cost $44,891,136) Participatory Note 1.2% Nigeria Zenith Bank PLC (issuer Merrill Lynch International) Expiration Date 8/21/2015* (Cost $570,950) Securities Lending Collateral 3.3% Daily Assets Fund Institutional, 0.08% (d) (e) (Cost $1,766,289) Cash Equivalents 5.1% Central Cash Management Fund, 0.04% (d) (Cost $2,704,028) % of Net Assets Value ($) Total Investment Portfolio (Cost $49,932,403) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $49,932,403.At January 31, 2014, net unrealized appreciation for all securities based on tax cost was $4,416,023.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,749,367 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,333,344. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at January 31, 2014 amounted to $1,688,136, which is 3.2% of net assets. (b) Listed on the New York Stock Exchange. (c) Listed on the NASDAQ Stock Market, Inc. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt At January 31, 2014 the DWS Global Equity Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Participatory Note Industrials 17.6 % Health Care 17.5 % Information Technology 15.6 % Financials 14.3 % Consumer Staples 11.5 % Consumer Discretionary 10.2 % Energy 8.3 % Materials 5.0 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Belgium $
